      Case 1:19-cv-05659-AJN-RWL Document 80 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       


  Valerie Steele, on behalf of her infant son, J.S.,

                         Plaintiff,
                                                                                19-cv-05659 (AJN)
                 –v–
                                                                                     ORDER
  Success Academy Charter Schools Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        The Court has received the parties’ joint motion to file a proposed confidential negotiated
settlement agreement under seal. Dkt. Nos. 78 and 79. As reflected in the Undersigned’s
Individual Practices In Civil Cases 5.A., the Court will not retain jurisdiction to enforce
confidential settlement agreements. If the parties wish that the Court to so order the agreement
and to retain jurisdiction to enforce it, the parties must place the terms of their settlement
agreement on the public record.


       SO ORDERED.

 Dated: April , 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                  1
